DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,786,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

3.          In response to the Office action dated on 10/01/2021 the Amendment has been received on 12/16/2021.
             Claims 5 and 7 have been amended.
             Claims 1-20 are currently pending in this application.

Response to Arguments

4.        Applicant’s arguments, see pages 8 and 9, filed on 12/16/2021, with respect to claims 1-20 have been fully considered and are persuasive. The appropriate claims have been amended in 
          Therefore, all of the previous objections and rejections have been withdrawn. 

Allowable Subject Matter

5.         Claims 1-20 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Abeniam et al. (WO 2012/173597 A1), teach a method of operating and X-ray device (see Fig. 13) 
    PNG
    media_image1.png
    458
    369
    media_image1.png
    Greyscale
having an X-ray source assembly including a collimator (1102); and a detector (204) separated by a gap from the collimator (1102) (see Fig. 13; page 9, lines 12-15), wherein a plane of rotation of the detector (204) matches a plane of rotation of the collimator (1102) via a mechanical rotational connection (1314; 1306; 1316), and the detector (204) is configured to match a rotation of the collimator (1102) (see Fig. 13; page 9, lines 12-16) to maintain an orientation of the detector (204) with the collimator (204) (see Fig. 13; page 9, lines 12-16) but fail to explicitly teach or make obvious automatically moving the detector from a position of non-alignment with the collimator to a position of alignment with the collimator to match an orientation of the collimator as claimed in combination with all of the remaining limitations of the claim.
           With respect to claim 18, the most relevant prior art, Abeniam et al. (WO 2012/173597 A1), teach (see Figs. 2 and 11-13; page 8, line 19 and page 9, line 16) a method of operating an X-ray imaging device having an X-ray source (202) assembly including a collimator (1102) mounted on a first end of a support assembly and a detector (204) mounted on a second end of the support assembly, the method comprising (see Figs. 11-13; page 8, line 19 and page 9, line 16): 

    PNG
    media_image2.png
    439
    757
    media_image2.png
    Greyscale

emitting X-ray beams from the X-ray source (202) to project onto the detector (204), wherein the collimator (1102) is configured to shape the emitted beams; adjusting the collimator within the X-ray source assembly from a first configuration to a second configuration but fail to explicitly teach or make obvious automatically orienting the detector to match an orientation of the collimator in the second configuration as claimed in combination with all of the remaining limitations of the claim.
           With respect to claims 1 and 18, the relevant prior art, Zaiki et al. (US PAP 2011/0013742 A1) in view of Minnigh et al. (US PAP 2011/0064193 A1), teach operating an X-ray imaging apparatus; wherein Zaiki et al. teach a method of operating an X-ray imaging device (1) (see abstract; Figs. 1-5B and 8; paragraphs 0032-0038) having an X-ray source assembly including an X-ray source (2) and a collimator (22) (see paragraphs 0032-0038), 
    PNG
    media_image3.png
    590
    763
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    561
    769
    media_image4.png
    Greyscale
 and a detector (3) separated by a gap from the collimator (22), wherein a plane of rotation of the detector (3) matches a plane of rotation of the collimator (22), and the detector (3) is configured to match a rotation of the collimator (22) (see paragraphs 0053-0058). Zaiki et al. explicitly teach: a position detecting unit (93) (see Figs. 1, 8 and 9; paragraphs 0057 and 0061) determining a rotational position of the collimator and various moving mechanisms and generating the driving signals; a control system operative to: control the rotational position of the collimator to move in conjunction (mirror) the rotational position of the detector responsive to determining a change in the rotational position of the detector, (see Figs. 1, 8 and 9; paragraphs 0057 and 0061) providing user with the capabilities to maintain/control the relative position of the source relative to detector in order to generate the image of the object of the interest.
           Minnigh et al. discloses and X-ray imaging system/method which explicitly teach that it is well known to use the encoders or other suitable types of position sensors to control and detect position and operation of various mechanical components of the system and their operating parameters, including, but not limited to, the X-ray detector position, X-ray tube position and tube rotation angle, collimator position including aperture size and  shutter position too (see paragraph 0043) providing user with the capabilities to maintain/control the relative position of the source relative to detector in order to generate the image of the object of the interest.
          Zaiki et al. and Minnigh et al. disclose relative methods and apparatuses for X-ray imaging but fail to explicitly teach or make obvious automatically moving the detector from a position of non-alignment with the collimator to a position of alignment with the collimator to match an orientation of the collimator as claimed in combination with all of the remaining limitations of the respective claim.
          Claims 2-17, 19 and 20 are allowed by virtue of their dependence. 
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toth et al. (US Patent 6,370,218 B1), Morooka et al. (US Patent 6,974,952 B2), LaLena et al. (US Patent 8,827,554 B2), Barnes et al. (US Patent 7,581,884 B1), Bates (US Patent 7,274,774 B2), Boomgaarden et al. (US Patent 4,991,189) and Kump et al. (US Patent 6,215,853 B1) teach X-ray methods and apparatus providing the alignments between the source collimators and the X-ray detectors but none of the mentioned prior arts alone or in combination explicitly teach or make obvious that in response to detecting a change in an orientation of the collimator, the detector is configured to automatically rotate from a position of non-alignment with the collimator to a position of alignment with the collimator to maintain an orientation of the detector with the collimator.
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884       
                                                                                                                                                                                                /I.K./  December 24, 2021